DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 13-32 are pending.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 8,386,081. Although the claims at issue are not identical, they are not patentably distinct from each other because the bump sensor of the ‘081 patent is equivalent to the obstacle detection sensor of the present application because the bump sensor is detecting obstacles.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiappetta et al. (US Publication No. 2004/0111184) in view of Colens (US Publication No. 2002/0120364).
Chiappetta teaches:
Re claim 13.  An autonomous cleaning robot comprising: 
a cleaning head operable to clean an area (cleaning head system 145, Figure 1); 
a drive system operable to move the robot about the area (wheels 112 and motors 114, Figure 1); 
a sensor system (Figure 2) comprising: 
an obstacle detection sensor for generating an obstacle detection signal (bump sensor 120, Figure 2), and 
an obstacle following sensor disposed on a side of the autonomous cleaning robot for generating an obstacle following signal (paragraph [0044]; and obstacle-following unit 126, Figure 1); and 
a controller in communication with the sensor system, the controller configured to execute a prioritized arbitration scheme to initiate a plurality of behavioral modes based on at least one of the debris signal, the obstacle detection signal, or the obstacle following signal (microprocessing unit 135, Figure 2; paragraphs [0055-0061]).

Chiappetta fails to specifically teach: (re claim 13) a debris sensor for generating a debris signal; wherein the plurality of behavioral modes comprises a spot cleaning mode initiated by the controller in response to the debris signal. 
Colens teaches, at Figures 6 and 7, and paragraphs [0095 and 0101-0108], a dust sensor can be used to activate systematic cleaning routines of a detected dirty spot.  This ensures a dirty spot is cleaned sufficiently.  
In view of Colens’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Chiappetta, (re claim 13) a debris sensor for generating a debris signal; wherein the plurality of behavioral modes comprises a spot cleaning mode initiated by the controller in response to the debris signal; since Colens teaches a dust sensor can be used to activate systematic cleaning routines of a detected dirty spot.  This ensures a dirty spot is cleaned sufficiently.  

Chiappetta fails to specifically teach: (re claim 14) wherein the controller is configured to, in the spot cleaning mode, reduce a speed of the drive system or increase a cleaning power of the cleaning head.
Colens teaches, at paragraph [0102], decreasing the speed of a robotic cleaner in response to a signal form a dust sensor so as to spend more time cleaning a dirtier area.  
In view of Colens’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Chiappetta, (re claim 14) wherein the controller is configured to, in the spot cleaning mode, reduce a speed of the drive system or increase a cleaning power of the cleaning head; since Colens teaches decreasing the speed of a robotic cleaner in response to a signal form a dust sensor so as to spend more time cleaning a dirtier area.

Chiappetta further teaches:
Re claim 15.  Wherein the controller is configured to, in the spot cleaning mode, operate the drive system to move the robot in a spiral pattern (paragraph [0057]).

Re claim 16.  Wherein the controller is configured to, in the spot cleaning mode, operate the drive system to move the robot in a spiral pattern in a first direction and then move the robot in a spiral pattern in a second direction in response to the obstacle detection signal (paragraph [0059]).

Re claim 17.  Wherein the plurality of behavioral modes comprises a coverage behavioral mode, an escape behavioral mode, and a safety behavioral mode, wherein the coverage behavioral mode comprises the spot cleaning mode (paragraphs [0056-0057]).

Re claim 18.  Wherein the coverage behavioral mode further comprises an obstacle following behavioral mode and a room coverage behavioral mode (paragraph [0057]).

Re claim 19.  Wherein the escape behavioral mode further comprises a turn behavioral mode, an edge behavioral mode, a wheel drop behavioral mode, and a slow behavioral mode (paragraph [0065]).

Re claim 20.  Wherein the controller is configured to initiate at least one of the turn behavioral mode, the edge behavioral mode, the wheel drop behavioral mode, or the slow behavioral mode in response to the obstacle detection signal (paragraph [0065]).

Re claim 21.  Wherein the controller is configured to operate the autonomous cleaning robot in a first behavioral mode of the plurality of behavioral modes until a transition condition is satisfied and to initiate a second behavioral mode of the plurality of behavioral modes in response to the transition condition being satisfied (paragraph [0058]).

Re claim 22.  Wherein the transition condition corresponds to a signal generated by the sensor system (paragraph [0058]).

Re claim 23.  Wherein the transition condition corresponds to an amount of time elapsed in the first behavioral mode (paragraph [0058]).

Re claim 24.  Wherein the transition condition corresponds to a number of times a sensor of the sensor system is activated (paragraph [0062]).

Re claim 25.  Wherein the transition condition corresponds to a distance travelled by the autonomous cleaning robot in the first behavioral mode (paragraph [0058]).

Re claim 26.  Wherein a priority of the second behavioral mode is lower than a priority of the first behavioral mode (paragraph [0058]).

Chiappetta fails to specifically teach: (re claim 27) wherein the debris signal is indicative of a debris area, and the controller is configured to initiate the spot cleaning mode to steer the autonomous cleaning robot toward the debris area.
Colens teaches, at Figure 8 and paragraphs [0104-0107], steering a robot so as to properly clean an entire dirty spot.
In view of Colens’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Chiappetta, (re claim 27) wherein the debris signal is indicative of a debris area, and the controller is configured to initiate the spot cleaning mode to steer the autonomous cleaning robot toward the debris area; since Colens teaches steering a robot so as to properly clean an entire dirty spot.

Chiappetta further teaches:
Re claim 28.  An autonomous cleaning robot comprising: 
a drive system operable to enable movement of the robot (wheels 112 and motors 114, Figure 1); 
a cleaning head system (cleaning head system 145, Figure 1); 
a sensor system (Figure 2) comprising: 
an obstacle detection sensor for generating an obstacle detection signal (bump sensor 120, Figure 2), and 
an obstacle following sensor disposed on a side of the autonomous cleaning robot for generating an obstacle following signal (paragraph [0044]; and obstacle-following unit 126, Figure 1); and 
a controller in communication with the sensor system (microprocessing unit 135, Figure 2), the controller configured to 
execute a prioritized arbitration scheme (paragraph [0055])

Chiappetta fails to specifically teach: (re claim 28) a debris sensor for generating a debris signal; execute a prioritized arbitration scheme to select a spot cleaning mode from a plurality of behavioral modes in response to the debris signal, andPage: 5of6 initiate the spot cleaning mode in response to the selection of the spot cleaning mode.
Colens teaches, at Figures 6 and 7, and paragraphs [0095 and 0101-0108], a dust sensor can be used to activate systematic cleaning routines of a detected dirty spot.  This ensures a dirty spot is cleaned sufficiently.  
In view of Colens’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Chiappetta, (re claim 28) a debris sensor for generating a debris signal; execute a prioritized arbitration scheme to select a spot cleaning mode from a plurality of behavioral modes in response to the debris signal, andPage: 5of6 initiate the spot cleaning mode in response to the selection of the spot cleaning mode; since Colens teaches a dust sensor can be used to activate systematic cleaning routines of a detected dirty spot.  This ensures a dirty spot is cleaned sufficiently.  

Chiappetta further teaches:
Re claim 29.  Wherein configurations of the controller to execute the prioritized arbitration scheme comprise configurations to select an obstacle following behavioral mode in response to the obstacle following signal (paragraph [0060]), 
wherein the controller is configured to initiate the obstacle following behavioral mode in response to the selection of the obstacle following behavioral mode (paragraphs [0060-0062]).

Re claim 30.  Wherein configurations of the controller to execute the prioritized arbitration scheme comprise configurations to select an escape behavioral mode in response to the obstacle detection signal (paragraphs [0059 and 0065]), 
wherein the controller is configured to initiate the escape behavioral mode in response to the selection of the escape behavioral mode (paragraphs [0059 and 0065]).

Re claim 31.  Wherein the escape behavioral mode further comprises a turn behavioral mode, an edge behavioral mode, a wheel drop behavioral mode, and a slow behavioral mode (paragraph [0065]).

Re claim 32.  Wherein the controller is configured to operate the autonomous cleaning robot in a first behavioral mode of the plurality of behavioral modes until a transition condition is satisfied and to initiate a second behavioral mode of the plurality of behavioral modes in response to the transition condition being satisfied (paragraph [0058]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664